Filed 6/1/15 Kaiser Found. Health Plan v. Guthrie CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


KAISER FOUNDATION HEALTH PLAN                                        B257774
et al.,
                                                                     (Los Angeles County
         Plaintiffs and Respondents,                                 Super. Ct. No. PS015083)

            v.

MICHAEL GUTHRIE,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County. Stephen
Pfahler, Judge. Affirmed.


         Michael Guthrie, in pro. per., for Defendant and Appellant.


         Carroll, Kelly, Trotter, Franzen, McKenna & Peabody, Michael J. Trotter,
Brenda M. Ligorsky and David P. Pruett for Plaintiffs and Respondents.




                                                   *********
       This is an appeal from an order confirming an arbitration award and denying a
request to vacate the award. Respondents Kaiser Foundation Health Plan, Inc., Kaiser
Foundation Hospitals, and Southern California Permanente Medical Group (Kaiser)
moved for an order confirming the arbitration award. Appellant Michael Guthrie asked
the court to vacate the award. Mr. Guthrie argued the award was obtained by fraud or
other undue means and the misconduct of the arbitrator caused him substantial prejudice.
The trial court decided “there is no basis for a finding that the award was obtained by
fraud or undue means, that the arbitrator committed any misconduct, or that [Mr. Guthrie]
suffered any prejudice as a result of the conduct of the arbitrator.”
       We affirm.
                                      BACKGROUND
       After the death of Mr. Guthrie’s mother, he asserted a claim in arbitration that her
death was caused by Kaiser’s malpractice. An arbitration award was rendered in favor of
Kaiser in 2007. That award is not part of the record of this appeal. The parties disagree
as to what happened in that first arbitration. It appears to be undisputed, however, that
Mr. Guthrie did not call an expert to testify in support of his malpractice claim,
contending that was unnecessary since his mother’s medical records established as a
matter of common understanding that Kaiser’s malpractice caused her death.
       Other proceedings ensued. The parties disagree about the number of subsequent
arbitration demands Mr. Guthrie made, and we need not decide how many there were.
The arbitration in dispute in this appeal commenced when Mr. Guthrie filed a demand for
arbitration dated January 16, 2013. In the demand for arbitration, Mr. Guthrie sought to
“impeach” the findings and order of an arbitrator dated November 28, 2012, which
Mr. Guthrie asserted were obtained by fraud. The November 28, 2012 findings and order
are not part of the record of this appeal.
       In this arbitration, Mr. Guthrie filed a motion for summary judgment with the
arbitrator. Kaiser filed a motion to dismiss the arbitration. Neither motion is a part of the
record on appeal. The arbitrator did not issue a ruling on Mr. Guthrie’s motion for
summary judgment. Instead, on November 5, 2013, the arbitrator granted Kaiser’s

                                              2
motion to dismiss, reasoning that Mr. Guthrie’s fraud claim amounted to a claim that his
interpretation of his mother’s medical records was the only correct one, and everyone
else’s contentions otherwise were fraudulent. The arbitrator found Mr. Guthrie was again
asserting medical malpractice, and his claim was barred by the statute of limitations, res
judicata and collateral estoppel.
       As a result of Mr. Guthrie stating that he would continue to file claims for
arbitration alleging fraud until Kaiser admitted the truth of its negligence in treating his
mother, the arbitrator also ordered that, before Mr. Guthrie or any of his family members
could file any more claims arising from Mrs. Guthrie’s death, he or she must submit the
basis for the claim to the Office of the Independent Administrator, who was ordered to
notify the arbitrator that a claim had been filed. The arbitrator instructed that no claim
for fraud or negligence should be allowed to proceed. The arbitrator further instructed
Mr. Guthrie to take up the filing of any other claim with the Los Angeles Superior Court,
which had already declared him a vexatious litigant.
       On December 9, 2013, Kaiser filed a petition to confirm the arbitration award.
Mr. Guthrie opposed the petition and asked the court to vacate the award. The court
granted Kaiser’s petition and denied Mr. Guthrie’s request to vacate the award by minute
order dated March 26, 2014.
       This appeal followed.
                                        DISCUSSION
       The grounds for vacating or correcting a contractual arbitration award are set forth
in Code of Civil Procedure sections 1286.2 and 1286.6. Mr. Guthrie contends the
arbitration award should have been vacated on two alternative grounds: (1) the award
was “procured by corruption, fraud or other undue means” (§ 1286.2, subd. (a)(1)); and
(2) the rights of a “party were substantially prejudiced by . . . the refusal of the arbitrators
to hear evidence material to the controversy or by other conduct of the arbitrators
contrary to the provisions of this title” (§ 1286.2, subd. (a)(5)).
       “On appeal from an order confirming an arbitration award, we review the trial
court’s order (not the arbitration award) under a de novo standard. [Citations.] To the

                                               3
extent that the trial court’s ruling rests upon a determination of disputed factual issues,
we apply the substantial evidence test to those issues.” (Lindenstadt v. Staff Builders,
Inc. (1997) 55 Cal. App. 4th 882, 892, fn. 7; accord, Toal v. Tardif (2009) 178 Cal. App. 4th
1208, 1217.)
       As stated above, the trial court found there was no basis in the record on which to
rest a finding that the award was procured by fraud or undue means, or that Mr. Guthrie
was prejudiced by the arbitrator’s refusal to hear evidence. We have reviewed the record
and agree with the trial court.
       The clerk’s transcript includes the briefs and exhibits Mr. Guthrie filed in
opposition to the petition to confirm the arbitration award, and pleadings Mr. Guthrie
filed in response to the court’s order to show cause why the case should not be dismissed
after the court had confirmed the arbitration award. We granted Kaiser’s motion to
augment the record to include the petition to confirm the arbitration award.
       The record and Mr. Guthrie’s briefs on appeal demonstrate his strong and
unwavering belief that the medical records prove Kaiser’s malpractice led to his mother’s
death, and that anyone who reads them must come to this incontrovertible conclusion.
The record includes pertinent medical reports concerning Mrs. Guthrie and documents
from Medicare, the Department of Public Health, Dr. Bruce Tang (Mrs. Guthrie’s
rheumatologist for many years), and the expert Marvin Pietruszka, M.D., J.D. In
response to Mr. Guthrie’s request for written reassurance that the arbitrator would
disclose any bias, the arbitrator wrote a letter to the parties stating, among other things,
that he would accept as true the parties’ stipulation that the medical records of
Mrs. Guthrie are true and correct. The arbitrator’s letter is among the exhibits in the
record, along with one page of a pleading and one page of a letter, both written by
Kaiser’s counsel, stipulating that Mrs. Guthrie’s medical records are true and correct and
speak for themselves.
       But, Mr. Guthrie contends, the arbitrator’s stated acceptance of the medical
records as true and correct was a fraud, as demonstrated by the portion of the arbitration
award stating that the medical records are subject to “different interpretations by [their]

                                              4
different readers.” Mr. Guthrie contends the arbitrator failed to disclose his true belief
that the medical records are subject to different interpretations, and he misrepresented
that he would accept as true any stipulation that the medical records are true and correct.
Mr. Guthrie contends the medical records are “absolute proof of what took place with
Mrs. Guthrie,” but the arbitrator “showed . . . complete disinterest” in the truth of the
records and covered up the documented facts, which is proof of fraud and bias against
Mr. Guthrie. Mr. Guthrie explains, “It is a clear lack of integrity to refuse to concede the
truth and the facts in this matter and by so doing claim that this now ‘medical malpractice
claim’ is barred by the statute of limitations and the doctrines of res judicata and
collateral estoppel.”
       We are not persuaded there is any evidence of fraud or undue influence. Rather,
Mr. Guthrie’s argument amounts to a claim the arbitrator wrongly decided his claim was
barred by the statute of limitations, res judicata and collateral estoppel. An arbitration
award may not be vacated on that basis. It is well settled an arbitration award is subject
to limited judicial review. (Moncharsh v. Heily & Blase (1992) 3 Cal. 4th 1, 11-12
(Moncharsh).) “Courts may not review either the merits of the controversy or the
sufficiency of the evidence supporting the award. [Citation.] Furthermore, with limited
exceptions, ‘. . . an arbitrator’s decision is not generally reviewable for errors of fact or
law, whether or not such error appears on the face of the award and causes substantial
injustice to the parties.’ [Citation.]” (Cal. Faculty Association v. Superior Court (1998)
63 Cal. App. 4th 935, 943-944; accord, Moncharsh, supra, at pp. 6, 11-12.)
       Mr. Guthrie also contends the arbitrator’s finding that res judicata and collateral
estoppel barred his claim amounts to a refusal to hear material evidence. The legal
consequence of the bar of res judicata and collateral estoppel is that claims will not be
retried. Again, this argument amounts to a claim that the arbitrator wrongly decided that
legal issue, which we cannot consider. (Moncharsh, supra, 3 Cal.4th at pp. 6, 11-12.)
       Mr. Guthrie filed a motion for summary judgment before Kaiser filed a motion to
dismiss the claim in arbitration. The arbitrator decided Kaiser’s motion to dismiss
without holding a hearing on Mr. Guthrie’s motion for summary judgment. Mr. Guthrie

                                               5
contends by so doing, the arbitrator refused to consider evidence to Mr. Guthrie’s
prejudice. The arbitrator, like a court, may decide the order in which issues are heard.
There was nothing wrong with the arbitrator deciding the motion to dismiss before the
summary judgment motion. And there was nothing wrong with the arbitrator deciding
the dismissal made it unnecessary to reach the merits of the summary judgment motion.
                                     DISPOSITION
       The order dated March 26, 2014, confirming the arbitration award and denying the
petition to vacate, is affirmed. Kaiser Foundation Health Plan, Inc., Kaiser Foundation
Hospitals, and Southern California Permanente Medical Group shall recover their costs of
appeal.


                                                 GRIMES, J.
       WE CONCUR:
                       BIGELOW, P. J.




                       RUBIN, J.




                                             6